Exhibit 99 General Electric Capital Services, Inc. Condensed Statement of Earnings Three months ended June 30 Six months ended June 30 (In millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods Total revenues (2)% (6)% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses (9)% (10)% Earnings (loss) from continuing operations before income taxes F F Benefit for income taxes Earnings from continuing operations F (4)% Loss from discontinued operations, net of taxes Net earnings F (36)% Less net earnings (loss) attributable to noncontrolling – interests 17 63 Net earnings attributable to GECS $ $ F $ $ (32)% Amounts attributable to GECS: Earnings from continuing operations $ $ F $ $ 1% Loss from discontinued operations, net of taxes Net earnings attributable to GECS $ $ F $ $ (32)% General Electric Capital Services, Inc. Summary of Operating Segments (unaudited) Three months ended June 30 Six months ended June 30 (Dollars in millions) V % V % Revenues Commercial Lending and Leasing (CLL)(a) $ Consumer(a) 2 Real Estate Energy Financial Services 21 22 GE Capital Aviation Services (GECAS)(a) 8 10 Total segment revenues GECS corporate items and eliminations 52 Total Revenues $ Segment profit CLL(a) $ $ 28 $ $ 13 Consumer(a) F 34 Real Estate U U Energy Financial Services 65 94 99 GECAS(a) 1 11 Total segment profit 54 5 GECS corporate items and eliminations 52 Earnings from continuing operations attributable to GECS F 1 Loss from discontinued operations, net of taxes, attributable to GECS 3 U Net earnings attributable to GECS $ $ F $ $ (a) Effective January 1, 2010, we transferred the Transportation Financial Services business from GECAS to CLL and the Consumer business in Italy from Consumer to CLL. Prior-period amounts were reclassified to conform to the current-period’s presentation. General Electric Capital Services, Inc. Condensed Statement of Financial Position June 30, December 31, (Dollars in billions) (Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECS shareowner's equity Noncontrolling interests Total liabilities and equity $ $
